     Case 3:20-cv-01453-JLS-WVG Document 25 Filed 08/16/21 PageID.237 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALBERTO LOPEZ,                                    Case No.: 20-CV-1453-JLS-WVG
12                                     Plaintiff,
                                                        ORDER FOLLOWING
13    v.                                                TELEPHONIC DISCOVERY
                                                        CONFERENCE
14    SMITHS DETECTION, INC., et al.,
15                                  Defendants.
16
17         On August 16, 2021, this Court convened a telephonic discovery conference
18   pursuant to its August 12, 2021 Order. (Doc. No. 24.) Justin Walker appeared for Plaintiff.
19   Lilah Sutphen appeared for Defendant. At the outset of the conference, the Parties notified
20   the Court that they resolved their dispute concerning Defendant’s response to Plaintiff’s
21   Interrogatory No. 3. The outstanding dispute arises from Defendant’s response to
22   Plaintiff’s Interrogatory No. 14, which asks Defendant to “State the total amount of NET
23   SALES COMMISSIONS SMITHS contends LOPEZ would be entitled to if he were still
24   presently employed with SMITHS.” Defendant responded with objections on the basis of
25   speculation, vagueness, and ambiguity.
26         Plaintiff argues Defendant’s failure to substantively respond to the interrogatory
27   obscures the damages at issue here, namely what amount of commissions Plaintiff may
28   have received under each of the contracts Plaintiff worked on during his employment with

                                                    1
                                                                              20-CV-1453-JLS-WVG
     Case 3:20-cv-01453-JLS-WVG Document 25 Filed 08/16/21 PageID.238 Page 2 of 2



 1   Defendant. Defendant maintains Plaintiff’s Interrogatory forces Defendant to engage in
 2   conjecture two-fold, first by assuming Plaintiff’s employment would have continued with
 3   Defendant and second by assuming Plaintiff’s performance would have been steadily
 4   satisfactory such that Defendant would have allowed Plaintiff to continue servicing each
 5   of the contracts at issue.
 6         During the conference, the Court invited the Parties to consider whether they would
 7   be both be amenable to Defendant (1) substantively answering Plaintiff’s Interrogatory No.
 8   14 for each contract at issue while (2) prefacing that such response presumes Plaintiff’s
 9   employment would not have been terminated and Plaintiff’s performance would have been
10   sufficiently satisfactory such that Plaintiff would have remained staffed on each of the
11   contracts at issue. Both Plaintiff and Defendant responded affirmatively and agreed to
12   Defendant supplementing its response to Plaintiff’s Interrogatory No. 14, as proposed by
13   the Court and outlined herein.
14         Accordingly, the Court ORDERS Defendant to produce its supplemental response
15   to Plaintiff’s Interrogatory No. 14 no later than the end of today, August 16, 2021, to
16   ensure Plaintiff may substantively depose Defendant’s Person Most Knowledgeable
17   (“PMK”) on this discrete topic, amongst others, tomorrow, August 17, 2021, as planned
18   and agreed to by the Parties.
19         IT IS SO ORDERED.
20   Dated: August 16, 2021
21
22
23
24
25
26
27
28

                                                 2
                                                                             20-CV-1453-JLS-WVG
